 1
                      UNITED STATES DISTRICT COURT
 2
 3
 4                 SOUTHERN DISTRICT OF CALIFORNIA

 5
 6 ANOKIWAVE, INC., a Delaware
 7 corporation,                                Case No. 3:18-cv-00629-JLS-
 8                                             MDD
 9                   Plaintiff,
10                                             ORDER ON JOINT
11        v.                                   MOTIONS FOR
12                                             DISCOVERY DISPUTES
13 GABRIEL REBEIZ, an individual;               [ECF Nos. 70, 74, 81, 85]
14
   SPECTRABEAM, LLC, a Delaware
15
   limited liability company; TUMAY
16
   KANAR, an individual; SAMET ZIHIR,
17
   an individual; INTEGRATED DEVICE
18
   TECHNOLOGY, INC., a Delaware
19
   corporation; and DOES 1-20 inclusive
20
21
                     Defendants.
22
23
24
25        Before the Court are four joint motions for determination of various
26   discovery disputes. At issue are approximately one hundred requests for
27   discovery propounded by both parties.
28
                                      1                No. 18-cv-00629-JLS-MDD
                                   LEGAL STANDARD
 1
          The Federal Rules of Civil Procedure authorize parties to obtain
 2
 3   discovery of “any nonprivileged matter that is relevant to any party’s

 4   claim or defense and proportional to the needs of the case[.]” FED. R. CIV.

 5   P. 26(b)(1). “Information within the scope of discovery need not be
 6   admissible in evidence to be discoverable.” Id. District courts have
 7   broad discretion to limit discovery where the discovery sought is
 8   “unreasonably cumulative or duplicative, or can be obtained from some
 9   other source that is more convenient, less burdensome, or less
10   expensive.” FED. R. CIV. P. 26(b)(2)(C). Courts have broad discretion to
11   determine relevancy for discovery purposes. Hallett v. Morgan, 296 F.3d
12   732, 751 (9th Cir. 2002).
13        An interrogatory may relate to any matter that may be inquired of
14
     under Rule 26(b). FED. R. CIV. P. 33(a)(2). The responding party must
15
     answer each interrogatory by stating the appropriate objections with
16
     specificity or, to the extent the interrogatory is not objected to, by
17
     “answer[ing] separately and fully in writing under oath.” FED. R. CIV. P.
18
     33(b). The responding party has the option in certain circumstances to
19
     answer an interrogatory by specifying responsive records and making
20
     those records available to the interrogating party. FED. R. CIV. P. 33(d).
21
          Courts “will generally find [interrogatories] overly broad and
22
23   unduly burdensome on their face to the extent they ask for every fact

24   which supports identified allegations.” Hiskett v. Wal-Mart Stores, Inc.,

25   180 F.R.D. 403, 404-05 (D. Kan. 1998). “[T]o the extent Plaintiff seeks
26   every minute detail and narratives about the subject incident . . .,
27   written discovery is not the proper vehicle to obtain such detail.”
28
                                        2                  No. 18-cv-00629-JLS-MDD
     Bashkin v. San Diego County, No. 08-cv-1450-WQH-WVG, 2011 WL
 1
     109229, *2 (S.D. Cal. Jan. 13, 2011).
 2
 3        A party may request the production or inspection of any document

 4   within the scope of Rule 26(b). FED. R. CIV. P. 34(a). “For each item or

 5   category, the response must either state that inspection and related
 6   activities will be permitted as requested or state an objection to the
 7   request, including the reasons.” Rule 34(b)(2)(B). An objection must
 8   state whether any responsive materials are being withheld on the basis
 9   of that objection. Rule 34(b)(2)(C). An objection to part of a request must
10   specify the part and permit inspection or production of the rest. Id. The
11   responding party is responsible for all items in “the responding party’s
12   possession, custody, or control.” Rule 34(a)(1). Actual possession,
13   custody or control is not required. Rather, “[a] party may be ordered to
14
     produce a document in the possession of a non-party entity if that party
15
     has a legal right to obtain the document or has control over the entity
16
     who is in possession of the document.” Soto v. City of Concord, 162
17
     F.R.D. 603, 620 (N.D. Cal. 1995).
18
                                   DISCUSSION
19
       A. ECF No. 70: Defendant SpectraBeam’s Requests for
20
          Production
21
             a. RFP Nos. 2, 3, 4, 5, and 6
22
23        Through its RFPs, SpectraBeam seeks what appear to be different

24   visual representations of the chips named in Plaintiff’s Complaint and

25   Trade Secret Statement (“Chips at issue”) as of August 14, 2016, the date
26   Dr. Rebeiz resigned from the Anokiwave Advisory Board. Each category
27   of document illustrates different levels of technical detail for each
28
                                         3                No. 18-cv-00629-JLS-MDD
     individual chip. Generally, the requests seek mask works, fabrication
 1
     masks (in native gds file format), layouts, physical floor plans, and
 2
 3   detailed schematics.

 4        The crux of the dispute appears to be that Plaintiff has provided

 5   block diagrams of the chips at issue, which it alleges are sufficient to
 6   prove or disprove its trade secrets claims. Plaintiff explains that block
 7   diagrams are a high-level conceptual representation of the chips that
 8   illustrate the relationship between individual components. The masks,
 9   layouts, floor plans, and schematics, on the other hand, provide discrete
10   technical details of the chips.
11        Through this dispute, Plaintiff confirms that it does not allege that
12   Defendants misappropriated the technical details of its chips’ component
13   parts. Rather, Plaintiff claims Defendants misappropriated the unique
14
     combination of components and features that are present on each chip
15
     and that are sufficiently illustrated in the block diagrams. Thus,
16
     Plaintiff claims that because technical details are not alleged as trade
17
     secrets, they are therefore irrelevant and not subject to discovery.
18
     Plaintiff also argues that the dismissal of its mask work infringement
19
     claims renders the requests for technical data moot.
20
          Defendants disagree and claim the highly detailed technical
21
     documents they requested are necessary for their expert to complete a
22
23   technical comparison of the chips at issue. Defendants recognize that

24   Plaintiff claims its trade secrets are embodied in the combination of

25   features in each chip and not in the technical details of each component
26   part. However, they also claim Plaintiff has not sufficiently committed
27   to that position.
28
                                        4                No. 18-cv-00629-JLS-MDD
          Plaintiff’s Trade Secret Statement describes 43 separate trade
 1
     secrets. The identified secrets relevant to these requests are clearly
 2
 3   described as chips utilizing the “Coupling Solution” and/or “Fast Beam

 4   Steering Technology” and as having a unique architecture and

 5   combination of features for use on a single microchip. (ECF No. 70-2).
 6        Defendants’ motion to compel further responses is DENIED.
 7   Plaintiff’s trade secret statement describes its trade secrets as single
 8   microchips with a combination of specific features. Defendant fails to
 9   explain how the technical details of the component parts are relevant to
10   the claims and trade secrets as alleged by Plaintiff.
11              b. RFP Nos. 9, 10, 11, 12, 13, and 14
12        SpectraBeam seeks “[d]ocuments sufficient to show the details of”
13   specific components of the chips at issue as of August 14, 2016 including
14
     the phase shifter, gain control functions (or Variable Gain Amplifier),
15
     RF-system lineup, packaging, temperature sensor, and temperature
16
     compensation in the radio frequency lineup.”
17
          Defendants’ arguments echo those made in the previous group of
18
     requests as to why the technical details of the chips at issue are relevant.
19
     As discussed above, a review of the Trade Secret Statement makes clear
20
     that Plaintiff is not claiming the technical details of these individual
21
     components as a trade secret. Defendants’ position that the technical
22
23   details are still relevant is not persuasive. Defendants’ motion to compel

24   production of the technical details of specific components of the chips at

25   issue is DENIED.
26        ///
27        ///
28
                                        5                 No. 18-cv-00629-JLS-MDD
             c. RFP Nos. 47-57
 1
          Through these requests, SpectraBeam seeks documents related to
 2
 3   any mask work applications filed by Plaintiff, communications with the

 4   Copyright Officer concerning mask work applications, and documents

 5   supporting Anokiwave’s mask work infringement claims. Defendants
 6   argue that the mask work applications will show whether Plaintiff’s
 7   mask works were found to be original or commonly known by the
 8   Copyright Office. Plaintiff argues the mask works and mask work
 9   applications are no longer relevant because it dismissed the mask work
10   infringement claims. Plaintiff also explains that “mask works” is a legal
11   term and is synonymous with layouts.
12        In light of the finding that Defendants have failed to demonstrate
13   the mask works are relevant and all mask work infringement claims
14
     have been dismissed, Defendants’ motion to compel is DENIED.
15
       B. ECF No. 74: Defendant SpectraBeam’s Interrogatories and
16
          RFPs, and Defendant Rebeiz’s Interrogatories
17
             a. SpectraBeam’s Interrogatories 4, 6, and 14
18
          SpectraBeam’s disputed interrogatories are related and will be
19
     considered together. Interrogatories Four and Six seek all documents
20
     supporting the claim that the persons Plaintiff identified invented or
21
     developed each claimed trade secret and ask Plaintiff to describe in
22
23   detail how the identified persons invented or developed each trade

24   secret. Interrogatory 14 asks Plaintiff to identify all facts supporting its

25   contention that each claimed trade secret is unique, novel, or otherwise
26   distinguishable from unprotected public knowledge or information
27   generally known to persons in the relevant field. Plaintiff objects on
28
                                        6                 No. 18-cv-00629-JLS-MDD
     grounds that all three requests are overbroad, unduly burdensome,
 1
     vague, ambiguous, and compound.
 2
 3        The Court agrees that each of the three requests are overbroad,

 4   cumulative, and compound. Plaintiff previously designated eighteen

 5   people who were involved in inventing or developing one or more of the
 6   43 claimed trade secrets. Requiring Plaintiff to respond to the requests
 7   as to each of the eighteen persons identified and addressing each of the
 8   43 identified secrets in a single interrogatory is improper and unduly
 9   burdensome. Defendants’ motion to compel further responses is
10   DENIED.
11           b. SpectraBeam’s RFP Nos. 37, 38, 43
12        RFP 37 seeks documents to show “every instance in which
13   Anokiwave, or any of its engineers, founders, or executives, has designed
14
     a radio frequency integrated chip, with or without basing the design on
15
     one or more pre-existing intellectual property blocks, in approximately
16
     12 months or less.” Plaintiff objects on grounds that the request is
17
     overbroad, vague, ambiguous, and unintelligible as to “radio frequency
18
     integrated chips” and “with or without basing the design on one or more
19
     pre-existing intellectual property blocks.”
20
          This request is overbroad and not proportional to needs of the case.
21
     A response would require Plaintiff to determine if any of its employees
22
23   had ever (in their career and not limited in time) designed any radio

24   frequency chip in less than 12 months. This would also necessarily

25   includes chips not at issue here. Defendants’ motion to compel is
26   DENIED as to RFP 37.
27
28
                                       7                No. 18-cv-00629-JLS-MDD
           RFP 38 seeks all Anokiwave Advisory Board records, including
 1
     correspondence, meeting agendas, minutes, recordings and so forth, for
 2
 3   time when Rebeiz served on the board. Plaintiff agreed to produce all

 4   non-privileged, responsive documents received by Defendant Rebeiz in

 5   his role as member of advisory board, as well as communications
 6   between Anokiwave and one or more of its Advisory Board Members
 7   relating to “Anokiwave’s development of RF chips, claimed trade secrets,
 8   and claimed proprietary information.” Defendants argue this is not
 9   sufficient because they want all Advisory Board records. Defendants
10   make no argument as to why all the Advisory Board records are relevant.
11   The Court finds Plaintiff’s response is sufficient. Defendants’ motion to
12   compel is DENIED as to RFP 38.
13         RFP 43 seeks all documents to support allegations that Plaintiff
14
     acted in reliance on Rebeiz’s alleged representations that “all proprietary
15
     information would remain confidential and the exclusive property of
16
     Anokiwave.” Plaintiff agreed to produce the Proprietary Information
17
     Agreement. Defendants’ argue further response is required because it is
18
     not clear whether Plaintiff relied on any other documents. Plaintiff
19
     stated that it has already agreed to produce all communications it had
20
     with Rebeiz and so there is nothing left to compel.
21
           If Plaintiff has other documents that show its reliance on Rebeiz’s
22
23   agreement to not disclose confidential information or use it, it must be

24   disclosed. If they have disclosed everything as they state, then that is

25   sufficient. Defendants’ motion to compel is DENIED as to RFP 39.
26   ///
27   ///
28
                                       8                   No. 18-cv-00629-JLS-MDD
             c. Defendant Rebeiz’s Interrogatories 6, 7, and 8
 1
          Rebeiz’s interrogatories six, seven, and eight are similar and will be
 2
 3   discussed together. Interrogatory Six asks Plaintiff what percentage of

 4   Anokiwave’s outstanding shares are owned by Rebeiz. Interrogatory

 5   Seven asks what percentage of Anokiwave’s outstanding shares are
 6   “owned by each prior or current member of the Anokiwave Advisory
 7   Board.” Finally, Interrogatory Eight asks Plaintiff to identify the
 8   amount and date of compensation, including stock options, shares, loans,
 9   wages, stipends, and honoraria, that Anokiwave has paid or offered to
10   pay every member of Anokiwave’s Advisory Board.
11        Plaintiff answered interrogatory six stating that Rebeiz was
12   awarded 100,000 stock options and exercised 38,543 of those options.
13   Plaintiff objected to interrogatories seven and eight arguing they are
14
     compound, vague, overly broad, not relevant, and implicate the privacy
15
     interests of third parties.
16
          Defendant argues the percentage of shares requested in numbers
17
     six and seven are relevant because Plaintiff “repeatedly emphasized the
18
     number of shares” Rebeiz owned in its Complaint and that a percentage
19
     is needed for context and is relevant to both liability and damages.
20
     Defendant also argues the information about other board members’
21
     compensation gives “relevant factual context” in response to Plaintiff’s
22
23   claim that Rebeiz tricked Anokiwave into giving him stock.

24        The Court fails to see how the percentage of shares owned by all

25   former and current board members as well as their compensation is
26   relevant to either liability or damages or any other claim or defense.
27   Defendants’ motion to compel is DENIED.
28
                                       9                No. 18-cv-00629-JLS-MDD
         C. ECF No. 81: Plaintiff’s Discovery Requests1
 1
              a. Plaintiff’s Interrogatories to Defendants SpectraBeam
 2
 3               and Rebeiz 1-9 and 14-22

 4       Plaintiff propounded identical interrogatories to both SpectraBeam

 5   and Rebeiz. Interrogatories 1-9 request Defendant to “identify with
 6   specificity (or by your best estimate)” the number of hours spent by “any
 7   and all representatives of Spectrabeam” in research and development of
 8   specified chips. Interrogatories 14-22 request Defendant to describe or
 9   give a timeline of research and development for specified chips.
10       The dispute underlying these requests relates to which chips are at
11   issue in this litigation and, as a result, what information can be
12   discovered about each parties’ chips. Specifically, interrogatories 1-4 and
13   14-17 ask about ku-band chips. Plaintiff’s Trade Secret Statement and
14
     the operative Complaint state that only its ka-band chips are at issue.
15
     Neither document mentions ku-band chips. Plaintiff argues that they
16
     are still entitled to the information about ku-band chips as it could lead
17
     to information about the extent of Defendants’ alleged misappropriation
18
     and resulting unjust enrichment.
19
         The information related to ku-band chips is not relevant. Plaintiff
20
     specifically identified chips that were at issue in their Fifth Amended
21
     Complaint and the Third Trade Secret Statement. Plaintiff claims that
22
23   the Trade Secrete Statement and Complaint do not limit discovery into

24   other unnamed chips. However, this is the exact opposite of what

25   Plaintiff argues in refusing to turn over certain information requested by
26
27   1
           Plaintiff has propounded identical or nearly identical discovery requests to
28   one or more Defendants. In those cases, the requests are discussed together.
                                           10                   No. 18-cv-00629-JLS-MDD
     Defendants. Plaintiff cannot have it both ways. Absent any allegation
 1
     that Defendants’ misappropriated Plaintiff’s trade secret information in
 2
 3   their Ku-band chips, the information is not relevant to this litigation.

 4   Plaintiff’s motion to compel further response is DENIED.

 5     Interrogatories 5-9 and 18-22, on the other hand, seek information
 6   about the chips identified in Plaintiff’s pleadings. Plaintiff’s amended
 7   responses lay out a timeline and rough estimate of hours spend in some
 8   stages of development for the identified chips. The timelines begin in
 9   2012 and include the work done during Defendant Zihir’s and Kanar’s
10   doctoral studies. Defendants explain that the development of their chips
11   happened over the course of years and that hour logs of time spent on
12   each phase or each individual chip were not kept.
13     Defendants state that detailed hour logs do not exist and are not
14
     generally kept in academia. Defendants cannot produce what does not
15
     exist. The lengthy explanations describe the general process and include
16
     some rough hours estimate. These responses are sufficient given
17
     Defendants verification that nothing more exists. Plaintiff’s motion o
18
     compel is DENIED.
19
             b. Plaintiff’s RFPs to Defendants Zihir, Kanar, Rebeiz,
20
                and SpectraBeam
21
                   i. RFP Nos. 13-16 as to Individual Defendants and
22
23                    SpectraBeam

24     Through identical interrogatories to the individual Defendants and

25   SpectraBeam, Plaintiff seeks all documents and communications
26   regarding the founding or plans to found a company with goods or
27   services relating to RF chips, including SpectraBeam. Defendants
28
                                       11                No. 18-cv-00629-JLS-MDD
     initially stated they are withholding documents based on their lengthy
 1
     standard objections.
 2
 3     It appears from this motion that after the amended responses were

 4   served, lengthy meet and confers took place and Plaintiff’s Trade Secret

 5   Statement was amended. Through that process, various limitations were
 6   proposed and accepted that limited these disputed requests in time and
 7   breadth. It also appears that after these negotiations, Defendants served
 8   responsive documents as to SpectraBeam and stated that it does not
 9   have any responsive documents concerning other entities. Plaintiff’s
10   concern appears to be that it is not confident that Defendants have in
11   fact turned over all responsive documents subject to the limitations the
12   parties agreed upon. If Defendants have produced all responsive
13   documents in their possession, the responses are sufficient. If Defendant
14
     is withholding responsive documents, it must produce them.
15
                  ii. RFP Nos. 21-22 as to Individual Defendants
16
          RFP No. 21 seeks documents sufficient to identify past, present, or
17
     future ownership interest in any company. Through the meet and confer
18
     process, and in response to Defendants’ objections, Plaintiff proposed
19
     limiting the request to “documents relating to the founding or plans to
20
     found a company with goods or services related to RF chips, including
21
     SpectraBeam or any other entity that could utilize information obtained
22
23   from Anokiwave commercially and in which you expected to be an owner,

24   founder, shareholder, or other financial beneficiary.” Plaintiff claims

25   Defendant accepted the limitation but failed to amend its response.
26              RFP No. 22 seeks all documents relating to communications
27   relating to any past, present, or future ownership interest in any
28
                                       12               No. 18-cv-00629-JLS-MDD
     company owned or founded by Kanar or Zihir. Plaintiff proposed the
 1
     same limitations as discussed in RFP No. 21, which Defendant accepted.
 2
 3   The Court fails to see how these requests as amended differ from RFP

 4   Nos. 13-16 discussed above. If documents are being withheld, they must

 5   be produced as agreed upon. Plaintiff’s motion to compel is GRANTED.
 6                iii. RFP Nos. 25-26 as to Rebeiz and SpectraBeam
 7          RFPs 25 and 26 seek all documents and communications relating to
 8   the purchase, sale, funding or funding for development of RF chips.
 9   Defendants object on grounds of relevance and proportionality. To the
10   extent Plaintiff’s requests seek all documents and information about RF
11   chips that are not at issue in this litigation, the request is fatally
12   overbroad. Plaintiff’s motion to compel further responses is DENIED.
13                 iv. RFP No. 27 as to Individual Defendants and
14
                       SpectraBeam
15
            RFP No. 27 seeks all documents relating to communications
16
     relating to any merger, purchase, sale, or investment between
17
     SpectraBeam and IDT, including any offers to engage in similar
18
     transactions or negotiations. Defendants object on general grounds but
19
     agreed to produce: (1) the due diligence files SpectraBeam provided to
20
     IDT; (2) the acquisition contract between IDT and SpectraBeam; and (3)
21
     documents to demonstrate what each individual Defendant received in
22
23   connection with the sale of substantially all of SpectraBeam’s assets to

24   IDT.

25          In its position statement, Plaintiff explains the communications
26   between SpectraBeam and IDT regarding the acquisition and
27   negotiations leading up to the actual sale are probative to its claims that
28
                                         13                No. 18-cv-00629-JLS-MDD
     IDT was aware that Defendants had incorporated one or more of
 1
     Anokiwave’s trade secrets into its products. Defendant’s position
 2
 3   statement claims it is producing the relevant non-privileged documents

 4   identified in Plaintiff’s position statement. To the extent that Defendant

 5   has in fact done so, its response is sufficient. If Defendant has failed to
 6   produce communications as discussed in Plaintiff’s position statement, it
 7   must do so now.
 8                 v. RFP Nos. 31-33 as to Individual Defendants and
 9                     Nos. 38-40 as to SpectraBeam
10        RFPs 31-33 seek “all documents relating to technology, trade
11   secrets, or know how that [Drs. Zihir, Kanar, and Rebeiz] transferred to
12   IDT.” To the extent the requests seeks all documents relating to any
13   technology or “know how” and is without a time limitation, it is
14
     overbroad. Plaintiff’s motion to compel is DENIED.
15
                  vi. RFP Nos. 34-35, and 49-50 as to Individual
16
                       Defendants and Nos. 41-42 and 56-57 as to
17
                       SpectraBeam
18
          RFPs 34-35 and 41-42 seek all documents and communications
19
     relating to the design, manufacturing, specification, development, or
20
     testing of RF chips by the individual defendants or SpectraBeam. RFPs
21
     49-50 and 56-57 seek all documents and communications relating to the
22
23   funding of RF chips similar to Anokiwave RF chips. Defendants object

24   arguing the requests are overbroad in that they seek information about

25   all RF chips and that the phrase “RF chips similar to Anokiwave RF
26   chips” is overbroad as to time.
27
28
                                        14                No. 18-cv-00629-JLS-MDD
          The Court agrees that both requests are overbroad to the extent the
 1
     seek all documents and seek information about RF chips not at issue in
 2
 3   this litigation. Defendants’ amended responses agreed to produce all

 4   responsive non-privileged documents relating to the chips at issue. This

 5   is sufficient. Plaintiff’s motion to compel further responses is DENIED.
 6               vii. RFP Nos. 54, 56 as to Individual Defendants and
 7                    Nos. 61 as to SpectraBeam
 8        RFP Nos. 54 and 61 seek documents to identify all employees,
 9   consultants, or contractors who have worked on the research,
10   development, design, or manufacturing of SpectraBeam’s RF chips.
11   Defendants’ amended responses state that only Dr. Kanar and Dr. Zihir
12   designed and developed the chips and SpectraBeam did not have any
13   employees. Plaintiff was not satisfied with this response. In Defendants’
14
     position statement it confirms that Drs. Kanar and Zihir were the only
15
     members of the design team and no consultants or contractors were
16
     involved. This is sufficient. Plaintiff’s motion to compel further
17
     responses is DENIED. Defendants should consider whether a deposition
18
     of Plaintiff under Rule 30(b)(6) is the better vehicle to obtain this
19
     information.
20
          RFP No. 56 seeks all employment or contractor agreements
21
     between Defendant Rebeiz and IDT. In its amended response,
22
23   Defendant agreed to produce his consulting agreement with IDT.

24   Plaintiff argues that this response is incomplete because it does not

25   identify whether any other consultant or contractor agreements exist.
26   The Court fails to see how other agreements would be responsive to this
27
28
                                        15                No. 18-cv-00629-JLS-MDD
     request. Defendant produced the agreement. This response is sufficient.
 1
     Plaintiff’s motion to compel further responses is DENIED.
 2
 3   ///

 4              c. RFP Nos. 29 and 33-36 as to Defendant SpectraBeam

 5           RFP Nos. 29, 33, 34, and 35 are similar and will be discussed
 6   together. RFP No. 29 seeks communications relating to offers or
 7   potential offers from third parties for the merger or acquisition of
 8   SpectraBeam. RFP Nos. 33 and 34 seek all formal or informal valuations
 9   relating to the sale of SpectraBeam to IDT. And RFP No. 35 seeks all
10   agreements relating to IDT’s assumption of either the assets or liabilities
11   of SpectraBeam.
12           Defendants have agreed and confirmed through this joint motion
13   that they are producing all responsive documents that are not subject to
14
     a non-disclosure agreement. This is sufficient. Plaintiff’s motion to
15
     compel is DENIED.
16
           Plaintiff’s RFP No. 36 seeks “all final agreements between
17
     [SpectraBeam] and IDT.” Defendant states it is withholding documents
18
     based on its objections that the request is overbroad. Defendant
19
     confirms that it produced the final acquisition agreement between
20
     SpectraBeam and IDT. Plaintiff argues further response is required
21
     because there may be other final agreements between SpectraBeam and
22
23   IDT. Plaintiff fails to provide insight as to what types of agreements it

24   seeks or the relevance of other agreements to its claims. Defendant

25   claims to have produced what was requested. If that is the case,
26   Defendant’s response is sufficient and no further response is required.
27
28
                                         16               No. 18-cv-00629-JLS-MDD
       D. ECF No. 85: Defendant Spectrabeam’s RFPs and Defendant
 1
          IDT’s Interrogatories
 2
 3           a. RFP No. 73

 4     RFP No. 73 seeks “documents sufficient to identify alleged beginning

 5   and end dates of secrecy of claimed trade secrets.” Plaintiff has or will
 6   produce documents to identify alleged end dates of secrecy for each
 7   claimed trade secret. However, Plaintiff objects to identifying a
 8   beginning date on grounds that it assumes that there are specific dates
 9   on which alleged secrecy of any information sprang into existence.
10   Plaintiff further argues that the beginning of secrecy is not relevant to
11   any claim or defense because all it must prove is whether the
12   information was secret at the time of the alleged misappropriation.
13   Defendants argue Plaintiff’s response is not sufficient because the
14
     beginning date is essential to show that the information was public or
15
     readily ascertainable.
16
       Plaintiff’s response is sufficient. Even if a beginning date of secrecy
17
     were relevant, Plaintiff has explained that the claimed trade secrets
18
     developed over a significant period of time through the collaboration of
19
     many individuals rendering them incapable of identifying specific dates
20
     that the information became secret. Plaintiff is correct regarding its
21
     burden. No further response is required.
22
23           b. RFP No. 76 and 77

24     Through these RFPs, Defendant seeks all “communications, including

25   but not limited to public announcements, job listings, and person to
26   person communications, disclosing engineering skill sets required for
27
28
                                       17                No. 18-cv-00629-JLS-MDD
     Anokiwave engineering positions [RFP No. 76] and describing
 1
     Anokiwave’s business [RFP No. 77] from 2013-2017.”
 2
 3     Plaintiff objects on grounds that the requests seek information that is

 4   publicly available and overbroad because they conceivably include every

 5   communication Anokiwave had from 2013-2017. The Court agrees the
 6   requests as worded are fatally overbroad. However, Defendants clarify
 7   in this motion that they are seeking “non-confidential external job
 8   announcements [for Anokiwave engineering positions and job
 9   announcements describing Anokiwave’s business plans] from 2013 to
10   2017.” Plaintiff does not object to producing these documents. Plaintiff
11   must produce documents responsive to Defendants’ narrowed request.
12           c. RFP No. 78
13     Defendants seek “all due diligence documents Anokiwave provided to
14
     any company or individual, including but not limited to IDT, from
15
     January 1, 2013 to the present.”
16
       Plaintiff objects on grounds that the request is overbroad and
17
     disproportionate to the needs of the case. Plaintiff also states that it did
18
     not make any disclosure of any of its claimed trade secrets with the
19
     protection of a nondisclosure agreement. Defendants argue this
20
     information is relevant because the disclosures are likely to include
21
     information about Plaintiff’s claimed trade secrets and if that
22
23   information as disclosed with or without confidentiality it may show

24   whether Plaintiff suffered harm.

25     Plaintiff states it has agreed to produce all documents demonstrating
26   when trade secret information was made publicly available prior to
27   Rebeiz’s resignation. Plaintiff also attested that no documents exist
28
                                        18                No. 18-cv-00629-JLS-MDD
     showing disclosures of trade secrets that were not made subject to a
 1
     confidentiality agreement. Plaintiff has also agreed to produce profit and
 2
 3   loss statements, and documents to calculate damages in response to

 4   other RFPs. To the extent this RFP requests the same documents, it is

 5   duplicative. To the extent it seeks complete disclosures of unrelated
 6   financial and technical information, it is overbroad. No further response
 7   is required.
 8             d. RFP No. 79
 9      Defendants seek documents “sufficient to show all versions of
10   Anokiwave’s complete external website from January 1, 2013 to the
11   present, including but not limited to the content and timing of all
12   changes, revisions, additions, and deletions.”
13      Plaintiff objects that the request is overbroad. Defendant contends
14
     that information that Anokiwave publicly displayed cannot have been
15
     secret. At a minimum it will show end date of trade secrets. It is
16
     undisputed that Anokiwave publicly posted “spec sheets” disclosing most
17
     of its claimed trade secrets about the chips at issue. This is the end date
18
     of secrecy and Plaintiff has agreed to produce this information in
19
     response to other RFPs. Defendants state this request is “designed to
20
     test the accuracy of Anokiwave’s interrogatory response against
21
     Anokiwave’s promotional website materials, which may have
22
23   inadvertently signaled its product line or business plans to the relevant

24   field.”

25      Although some archived information on the website could be relevant,
26   seeking documents to show every change or update to a website for six
27   years is massively overbroad. No response is required.
28
                                       19                No. 18-cv-00629-JLS-MDD
             e. IDT Interrogatories 2, 3, and 4 (damages)
 1
          IDT propounds contention interrogatories asking Plaintiff to
 2
 3   identify “all facts” that support Plaintiff’s claims that it suffered damage

 4   as a result of Defendants’ conduct, to identify the dates any alleged

 5   damaged was suffered, and to identify all facts that support any ongoing
 6   claims of damage.
 7        Plaintiff objects to the interrogatories to the extent that they seek
 8   “all facts” resulting in each request being unduly burdensome. Plaintiff
 9   also argues the requests are premature because substantial discovery
10   remains to be conducted. Defendants contend that during meet and
11   confers, the parties limited the requests to “material facts” about
12   Anokiwave’s claimed damages although Plaintiff maintains that the
13   limitation to “material facts” does nothing to render the interrogatory
14
     less burdensome.
15
          Rule 33 of the Federal Rules of Civil Procedure governs contention
16
     interrogatories which seek to discover the factual basis for allegations in
17
     a complaint. Rule 33(a)(2) provides that an interrogatory is not
18
     objectionable merely because it asks for contentions that relate to fact or
19
     the application of law to fact. Rule 33(a)(2). A court may order that a
20
     party does not need to answer a contention interrogatory until
21
     designated discovery is complete or at some later time. Rule 33(a)(2).
22
23        Courts generally disfavor contention interrogatories asked before

24   discovery is undertaken. Tennison v. City & County of San Francisco,

25   226 F.R.D. 615, 618 (N.D.Cal.2005). In fact, courts tend to deny
26   contention interrogatories filed before substantial discovery has taken
27
28
                                        20               No. 18-cv-00629-JLS-MDD
     place, but grant them if discovery almost is complete. See, e.g., Fischer &
 1
     Porter Co. v. Tolson, 143 F.R.D. 93, 95 (E.D.Pa.1992).
 2
 3        Defendants’ contention interrogatories are premature at this stage

 4   of discovery in that they seek support for Plaintiff’s claim of damages.

 5   Additionally, pursuant to Rule 26, because the contention interrogatories
 6   seek “all facts” supporting Plaintiff’s allegations, they are overly broad
 7   and unduly burdensome on their face. See FED.R.CIV.P. 26(b)(2)(C)
 8   (stating that the court must limit discovery if the burden of the proposed
 9   discovery outweighs its likely benefit).
10        There is no dispute that Plaintiff must disclose this information.
11   The Federal Rules require Plaintiff in its initial disclosures to provide “a
12   computation of each category of damages claimed . . . and to make
13   available documents or other evidentiary material, unless privileged or
14
     protected from disclosure, on which each computation is based.”
15
     FED.R.CIV.P. 26(a)(1)(A)(iii). It may be more appropriate to explore the
16
     validity of such disclosures through a Rule 30(b)(6) deposition. However,
17
     any compelled response to an interrogatory at this early stage will most
18
     certainly be incomplete. For the foregoing reasons, Defendants’ motion
19
     to compel is DENIED without prejudice.
20
21
     IT IS SO ORDERED.
22
23   Dated: August 19, 2019

24
25
26
27
28
                                        21                No. 18-cv-00629-JLS-MDD
